DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      PROFESSIONAL REVENUE RECOVERY SOLUTIONS, INC.,
                    a Florida corporation,
                          Appellant,

                                    v.

   DEERFIELD FLORIDA HOUSE INC., a Florida profit corporation,
    FLORIDA HOUSE PHYSICIANS GROUP, INC., a Florida profit
  corporation, SUNLIGHT PHYSICIANS GROUP INC., a Florida profit
corporation, SUNLIGHT RECOVERY, INC., a Florida profit corporation,
     SHERI STOUT, individually, and ADAM SMITH, individually,
                           Appellees.

                              No. 4D20-1248

                          [December 31, 2020]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE19-010261.

   Jeffrey B. Shalek and Gary S. Phillips of Phillips, Cantor and Shalek,
P.A., Hollywood, for appellant.

  Kamal Sleiman, Michael G. Austin, and Joseph M. Wasserkrug of
McDermott Will and Emery LLP, Miami, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.